Citation Nr: 1045060	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for type II diabetes mellitus.

2.  Entitlement to initial disability ratings in excess of 10 
percent for peripheral neuropathy of the bilateral upper 
extremities.

3.  Entitlement to initial disability ratings in excess of 10 
percent for peripheral neuropathy of each bilateral lower 
extremity.

4.  Entitlement to service connection for arteriosclerotic heart 
disease.

5.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law 


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1972 and 
from March 1972 to March 1976.  A September 2001 service 
department response to an RO request for verification of service 
is to the effect that the Veteran served in Vietnam from April 
1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2008 and September 2008 rating determinations 
of a Regional Office (RO) of the Department of Veterans Affairs 
(VA). Notices of disagreement with both decisions were received 
in November 2008, a statement of the case was issued in April 
2009, and a substantive appeal was received in June 2009.

The Board notes that the appeal originally included, as presented 
in the statement of the case, two additional issues.  However, 
the Veteran's substantive appeal submission expressly limited the 
appeal to the issues addressed in this Board decision and listed 
above.

The issues of entitlement to higher initial ratings for 
peripheral neuropathy of the upper and lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran's service-connected diabetes mellitus requires 
insulin and a restricted diet, but does not require regulation of 
activities.

2.  The Veteran served in the Republic of the Vietnam during the 
Vietnam era, and is presumed to have been exposed to herbicide 
agents.

3.  Arteriosclerotic heart disease is causally linked to the 
Veteran's active duty service.

4.  Hyperlipidemia is not a chronic disability for which VA 
disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2010).

2.  Arteriosclerotic heart disease was incurred in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Hyperlipidemia is not a disease, disability, or injury for 
which applicable law permits compensation or service connection.  
38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In letters sent in November 2007 and June 2008, the 
claimant was informed of the information and evidence necessary 
to warrant entitlement to the benefits sought.  Moreover, this 
letter advised the Veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board notes that these letters were sent to 
the appellant prior to the June 2008 and September 2008 RO rating 
decisions currently on appeal; the notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  Id. at 
486.  Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely November 2007 and June 2008 VCAA letters 
discussed above provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective date 
for any rating that may be granted, and the letter explained how 
VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in service, 
private, and VA, have been obtained.

The Veteran has been provided with a VA examination to evaluate 
the severity of the diabetes on appeal.  The April 2008 VA 
examination report contains sufficient findings and discussion of 
the pertinent symptomatology and severity of the disability on 
appeal to provide probative medical evidence adequate to address 
the claim.  The report is informed by interview and inspection of 
the Veteran together with consideration of the pertinent history.

The Board acknowledges that no VA examination report is of record 
with an etiology opinion specifically addressing the issue of 
entitlement to service connection for hyperlipidemia.  However, 
VA medical examination is not warranted in this case with regard 
to that issue.  In disability compensation (service connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Simply stated, the standards of McLendon are not met in this case 
as the claimed condition of hyperlipidemia is not recognized as a 
disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 
105(a), 1110, 1131; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities).  The Board observes that service connection is 
being established for arteriosclerotic heart disease, however, as 
discussed in greater detail below.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Increased Ratings

The Veteran contends that the severity of his service-connected 
diabetes mellitus warrants a higher disability rating.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.



Diabetes

The Veteran claims entitlement to an increased disability rating 
for his diabetes mellitus disease process, currently rated as 20 
percent disabling.  The Board notes that the Veteran has been 
assigned separate disability ratings for secondary complications 
of the diabetes disease process, including irritable bladder, 
erectile dysfunction, and peripheral neuropathy of each 
extremity.  The Board notes that ratings for those complications 
have each been the subject of distinct appellate issues in this 
case; the bladder and erectile dysfunction issues were withdrawn 
in the substantive appeal, and the peripheral neuropathy issues 
are addressed in the remand section of this Board decision.  
Therefore, only the rating for the primary diabetes disease 
process will be addressed in this section.

The Veteran's service-connected diabetes mellitus has been rated 
by the RO under the provisions of Diagnostic Code 7913.  Under 
this regulatory provision, a 20 percent rating is warranted for 
diabetes requiring insulin and a restricted diet, or oral 
hypoglycemic agents and a restricted diet; a 40 percent rating is 
warranted when the diabetes requires insulin, restricted diet, 
and regulation of activities; a 60 percent rating is warranted 
when the diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated; and a 100 percent rating when the diabetes requires 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

In short, then, entitlement to the higher disability rating 
sought requires a showing that the Veteran's diabetes requires 
insulin, restricted diet, and regulation of activities.  The 
Veteran's attorney has made a clear argument concerning the 
alleged entitlement to a disability rating in excess of 20 
percent for the diabetes disease process.  Most recently 
reiterated in a June 2009 written memorandum (and several prior 
written submissions) the Veteran's attorney has argued that there 
is medical documentation of treatment with insulin and a 
restricted diet; the Veteran's attorney argues that lay 
statements submitted by the Veteran and his spouse are sufficient 
to demonstrate "a regulation of activities (activities 
diminished) due to diabetes and secondary residuals."

The Board finds that insulin treatment and a medically restricted 
diet have been shown in the medical evidence of record.  However, 
the Board finds that the evidence does not show that the 
Veteran's activities are regulated as part of the medically 
prescribed treatment for his diabetes pathology; the Board does 
not find that the lay testimony regarding the Veteran's 
limitations demonstrates regulation of the Veteran's activities 
meeting the criteria for an increased rating in this case.

The Veteran underwent a VA examination in April 2008 for the 
purpose of addressing the medical questions pertinent to this 
issue on appeal.  The April 2008 VA examination report otherwise 
shows that the Veteran has episodes of hypoglycemia three times 
per month associated with weakness and confusion; the report 
indicates that "he has never been hospitalized for this."  The 
report also shows that the Veteran "sees his diabetic care 
provider once a month."

In pertinent parts, this report shows that the Veteran "does 
follow a restricted diet" due to the diabetes disease process, 
but the Veteran's "activities are not restricted as a 
consequence of diabetes."  The report discusses the Veteran's 
secondary complication of bladder disability involving urinary 
frequency and stress incontinence, symptoms which the Veteran has 
since contended impact his activities in a manner that would meet 
the criteria for a higher disability rating for the diabetes 
disease process.

More recently, the Veteran has directed attention to a January 
2009 VA treatment record which indicates a plan to begin the 
Veteran on insulin treatment.  The Board accepts this medical 
record as evidence showing that the Veteran's diabetes requires 
insulin treatment.

The Veteran and his spouse each submitted statements dated in 
January 2009 in which they contend that the Veteran's activities 
have been diminished by his diabetes.  The activity limitations 
described by the Veteran and his spouse are primarily explained 
as the Veteran's inability to eat out due to inadequate menu 
options to accommodate his dietary restrictions, and difficulties 
in spending time away from home due to urinary frequency.  
Neither the Veteran nor his spouse explain any regulation of his 
activity associated with the diabetes disease process.

The Board observes that the Veteran's difficulties with urinary 
frequency are already separately compensated by the Veteran's 40 
percent rating for irritable bladder as a complication of 
diabetes.  Thus, to award a higher rating for the Veteran's 
diabetes mellitus for limitations associated with other service-
connected disabilities for which the Veteran is already being 
compensated (in particular, his bladder disability) would result 
in pyramiding, the evaluation of the same disability under 
various diagnoses, which is to be avoided.  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  38 C.F.R. § 4.14.

The Board also observes that the Veteran's dietary restrictions 
are already contemplated in the Veteran's currently assigned 20 
percent disability rating for the diabetes disease process.  The 
April 2008 VA examination report expressly contemplated the 
Veteran's dietary restrictions, urinary symptoms, and full 
diabetes disability picture and treatment regiment; the VA 
examiner clearly stated that there was no regulation of the 
Veteran's activities due to the diabetes disease process.  There 
has otherwise been no indication that the Veteran's diabetes 
disease process has come to require any new regulation of 
activities since the time of the April 2008 VA examination.

The Board acknowledges that the evidence of record suggests that 
the Veteran's spouse may have some degree of medical training in 
her capacity as a nurse.  However, the evidence does not indicate 
that the Veteran's spouse's professional expertise includes 
diagnostic assessment and treatment prescription for diabetes.  
In any event, there do not appear to be any medical findings 
presented by the spouse's statements, nor any description of 
medically required regulation of activity due to diabetes.  
Rather, the Board again notes that the Veteran's spouse merely 
corroborates the Veteran's description of being unable to find 
restaurants meeting his dietary restrictions, and his having 
difficulty with travel due to urinary frequency.

Based on the medical evidence of record, a higher disability 
rating in excess of 20 percent for the Veteran's diabetes 
mellitus, type II, is not warranted.  Significantly, although the 
Veteran's diabetes requires insulin and a restricted diet, there 
is no medical evidence that regulation of activities has been 
prescribed by a medical doctor; the April 2008 VA examination 
report provided the medical assessment that no such regulation 
was taking place.  The Board recognizes that the Veteran has 
indicated that his activities have to be regulated.  However, 
this evidence merely shows that the Veteran is unable to do 
certain activities, but does not show that a doctor has actually 
regulated his activities.  The April 2008 VA examiner reviewed 
the claims file and thoroughly examined the Veteran to 
specifically offer an opinion with respect to whether regulation 
of the Veteran's activities was necessary due to the Veteran's 
diabetes.  The examiner found that the Veteran's activities were 
not restricted by his diabetes.

Thus, the preponderance of the evidence is against a finding that 
the Veteran must regulate his activities due to his diabetes, 
which is required to warrant a higher 40 percent rating.

Further, although the evidence reflects that the Veteran suffers 
hypoglycemic episodes, the medical evidence of record does not 
show that he has been hospitalized due to episodes of 
ketoacidosis or hypoglycemic reactions, nor does he visit a 
diabetic care provider at least twice a month or more so as to 
warrant a higher 60 percent or 100 percent disability rating.

Moreover, as noted above, any associated compensable 
complications have already been evaluated separately, and the 
Veteran has not contended otherwise.

In sum, with the exception of the disabilities that have been 
assigned separate ratings, the Veteran current symptoms 
associated with his diabetes are adequately contemplated in the 
current 20 percent disability rating.  Thus, a preponderance of 
the evidence is against a rating in excess of 20 percent for 
diabetes mellitus, type II.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).

Increased Rating Conclusion

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's disability on appeal in this case.  The 
evidence features the Veteran's statements and medical evidence, 
featuring a VA examination report, presenting professional 
medical impressions and the Veteran's own account of symptom 
details.  The report specifically documents and addresses the 
Veteran's symptom complaints, documents the pertinent specialized 
clinical findings, and presents a competent medical examiner's 
assessment of the disability featuring the pertinent clinical 
details.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating reflects.  
The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as symptoms and functional impact.  Even accepting the 
Veteran's testimony with regard to the matters it is competent to 
address, the preponderance of the most probative evidence does 
not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to the adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, which may be understood to include work 
functioning.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Code for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, however, 
the Board notes that the issue of entitlement to a TDIU was 
adjudicated by the RO most recently in February 2010, which 
granted a TDIU.  Since that time, neither the Veteran nor his 
attorney representative have raised any disagreement with the 
details of the assignment in the February 2010 decision, and that 
decision is not currently before the Board.  The Board finds 
that this appeal does not include an issue of entitlement to 
TDIU.

Service Connection

The Veteran is claiming entitlement to service connection for 
arteriosclerotic heart disease and for hyperlipidemia.  The 
Veteran advanced these claims with contentions contemplating 
disability secondary to the Veteran's service-connected diabetes 
mellitus.  However, the Board notes that recent revision to 
pertinent regulations has presented a different avenue to 
entitlement which results in a grant of entitlement to service 
connection for heart disease as secondary to herbicide exposure 
in Vietnam; the Board will focus its discussion of that issue 
upon the theory that results in a grant of that claim.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arteriosclerosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116; see also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, 
in pertinent part, that if a veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, or 
air service, certain diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  Moreover, the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran is 
not precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The record reflects that the Veteran served in-country in 
Vietnam, and the Veteran has already established entitlement to 
service connection for diabetes mellitus on the basis of exposure 
to herbicide agents acknowledged by previous VA rating decisions.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new diseases, to include ischemic 
heart disease.  The term 'ischemic heart disease' includes, but 
is not limited to: acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina.  It 
does not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.

Arteriosclerotic Heart Disease

As noted in the introduction, the service department has reported 
that the Veteran had service in Vietnam in 1970-1971.  The post-
service medical evidence clearly establishes that the Veteran is 
diagnosed with arteriosclerotic heart disease; such a diagnosis 
is shown repeatedly, including in the April 2008 VA examination 
report and treatment records associated with myocardial 
infarction.

In short, now that ischemic heart disease (including 
arteriosclerotic heart disease) has been added to the diseases 
listed at 38 C.F.R. § 3.309(e), the Board finds that the 
conditions and criteria for the establishment of service 
connection of the Veteran's arteriosclerotic heart disease have 
been met.

Therefore, entitlement to service connection for arteriosclerotic 
heart disease is granted.

Hyperlipidemia

However, the Board is unable to find that service connection is 
warranted for the Veteran's claim of entitlement to service 
connection for hyperlipidemia.

As noted previously, the Veteran was not afforded a VA 
examination for hyperlipidemia.  Hyperlipidemia is not recognized 
as a disability for VA benefits purposes.  See 38 U.S.C.A. 
§§ 101(16), 105(a), 1110, 1131; 38 C.F.R. § 3.303(c); see also 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are actually laboratory results and are not, in and of 
themselves, disabilities).  The term 'disability' as used for VA 
purposes refers to impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Court has also 
interpreted the requirement of current disability thus: 'Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110.  In the absence of proof of a 
present disability there can be no valid claim.'  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, an award of 
service connection for hyperlipidemia is not justified.


ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is not warranted for any time during the appeal period.  
To this extent, the appeal is denied.

Entitlement to service connection for arteriosclerotic heart 
disease is warranted.  To this extent, the appeal is granted.

Entitlement to service connection for hyperlipidemia is not 
warranted.  To this extent, the appeal is denied.




REMAND

Peripheral Neuropathy

The Veteran also claims entitlement to increased disability 
ratings for peripheral neuropathy for each of his upper and lower 
extremities, each of which are currently rated 10 percent 
disabling.

The RO has assigned separate 10 percent disability ratings for 
the Veteran's peripheral neuropathy, upper extremities, pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8515, dealing with the 
median nerve.  Under Diagnostic Code 8515, a 10 percent rating is 
for application for incomplete paralysis of any extremity when 
'mild.'  'Moderate' incomplete paralysis of the median nerve 
warrants a 20 percent rating for the minor extremity, and a 30 
percent rating for the major (dominant) extremity; 'severe' 
incomplete paralysis warrants a 40 percent rating for the minor 
extremity, and a 50 percent rating for the major (dominant) 
extremity; and, complete paralysis of the median nerve (with 
certain specified features) warrants a 60 percent rating for the 
minor extremity, and a 70 percent rating for the major extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The RO has assigned separate 10 percent disability ratings for 
the Veteran's peripheral neuropathy, lower extremities, pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8520, dealing with the 
sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating 
is for application for incomplete paralysis of any extremity when 
'mild.'  'Moderate' incomplete paralysis of the sciatic nerve 
warrants a 20 percent rating; 'moderately severe' incomplete 
paralysis warrants a 40 percent rating; and, 'severe, with marked 
muscular atrophy' incomplete paralysis warrants a 60 percent 
rating.  Complete paralysis of the sciatic nerve (with certain 
specified features) warrants an 80 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

The term 'incomplete paralysis,' with these and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.

In this case, the Board notes that there has not been a neurology 
specific VA examination to evaluate the severity of the Veteran's 
peripheral neuropathy manifestations.  The April 2008 VA 
examination report, which was evaluating the Veteran's diabetes 
for rating purposes and provided the diagnosis of peripheral 
neuropathy leading to the grant of service connection, indicates 
that the Veteran has diminished sensation, with reflexes absent 
in the wrists and ankles, and reflexes diminished in the elbows 
and knees; these findings suggest a level of severity of symptoms 
that may be potentially greater than 'mild' incomplete paralysis 
in some or all of the extremities, but no medical 
characterization or conclusion is presented to permit clear and 
specific determinations in this case.  Other medical evidence of 
record which refers to symptoms of the peripheral neuropathy does 
not otherwise provide clinical findings and clear medical 
characterization to permit for an informed determination in this 
case.

As there are inadequate neurological findings currently of record 
with regard to the Veteran's neurological disability of four 
extremities, and as no neurology-specific VA examination has been 
conducted in this case, the Board believes that remand for a VA 
neurological examination is necessary prior to proceeding with 
final appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a 
VA neurological examination (by a neurologist 
if available) for the purpose of determining 
the current severity of diabetic peripheral 
neuropathy of the upper and lower 
extremities.  It is imperative that the 
claims file be made available to the examiner 
for review in connection with the 
examination.  Any special tests, including 
nerve conduction studies, should be conducted 
if the examiner determines that they are 
medically advisable.

For the upper extremities, the examiner 
should offer an opinion as to whether the 
disabilities more nearly approximate mild, 
moderate, or severe, incomplete paralysis in 
accordance with Diagnostic Code 8515.  The 
neurological examiner should also clearly 
report whether the peripheral neuropathy of 
the upper extremities is wholly sensory.

For the lower extremities, the examiner 
should offer an opinion as to whether the 
disabilities more nearly approximate mild, 
moderate, moderately severe, or severe, with 
marked muscular atrophy, incomplete paralysis 
in accordance with Diagnostic Code 8520.  The 
neurological examiner should also clearly 
report whether the peripheral neuropathy of 
the lower extremities is wholly sensory.

2.  After completion of the above, the RO 
should review the expanded claims file and 
determine if higher ratings are warranted for 
the disabilities at issue.  The Veteran 
should be provided a supplemental statement 
of the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


